                                             USDG SDh!Y
                                             DOCUMENT
                                             El_ECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                             fY)Ct/
                                             ~--,\~"t:   r:L_~;) -'   r
                                                                          J
                                                                          .
                                                                                  ·_7r✓-,:---·-
                                                                              / • - ~ - - - · ..
                                                                                                  ··-·


                                                                                                    p




SUSAN LIZZUL,

                        Plaintiff,            19cv245 (JGK)

              - against -                     ORDER

MTA METRO-NORTH RAILROAD

                        Defendants.

JOHN G. KOELTL, District Judge:

     Pre-trial deadlines have now passed. The parties are

directed to submit a status report to the Court by February 7,

2020 explaining why this case should not be closed.

SO ORDERED.

Dated:    New York, New York
          January 27, 2020

                                      United States District Judge
